Title: To James Madison from Anthony Charles Cazenove, 31 March 1812 (Abstract)
From: Cazenove, Anthony Charles
To: Madison, James


31 March 1812, Alexandria. “I expect in very few days to be able to send you the pipe of Lisbon wine you have been good enough to order. I have now on hand 1 pipe, 2 hhds & 1 qr. cask good market Madeira wine, which am authorised to sell @ $250. p pipe in order to close sales, such as have always sold for $300. Will you give me leave to send you a pipe, being actually a sacrifice? The quarter cask is not equal to the pipe or hhds.”
